Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed therewith has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  

Furthermore, it is unclear how “the machine . . . requests the GPU information from the machine,” i.e., the machine requesting information from itself is unclear.  This issue likely could be overcome by rephrasing the limitation as “, the hidden canvas element and the function requesting the GPU information from the machine.”  
Also, it is unclear how GPU information can be obtained or returned when the information is “missing.”  Similarly, the meaning of “detecting that the GPU information is missing or false in order to determine that the GPU is in a not-present state” is unclear.  This issue likely could be overcome by using language similar to that of the parent, e.g., “with the code, executing a function to obtain a graphic processing unit (GPU) information of the machine, wherein the function returns an error; detecting that the GPU information is false based on the return of the function.”
Claims 1 and 8 are contradictory.  In response to “detecting that the GPU information is missing or false,” claim 1 labels a visit by the machine as an “invalid” visit from the data-center bot.  In response to the same detection, however, clam 8 labels the visit as a “valid” visit.  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 112 and Specification and Drawing Objections
The following is a quotation of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the original specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 8 have been amended to “in order to determine that the GPU is in a not- present state . . . .”  In contrast, the part of the parent relied on for support recites that “the GPU information of the machine indicates a CPU not-present of the GPU in the machine . . . .”  (Reply at 5.)  This issue likely could be overcome by using language similar to that of the parent, e.g., “with the code, executing a function to obtain a graphic processing unit (GPU) information of the machine, wherein the function returns an error; detecting that the GPU information is false based on the return of the function.”


Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 3 of US Patent 10411976.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 is generic to all that is recited in claim 3 of the Patent.  That is, the former claims are anticipated by the latter claims.
Instant application
Patent 10411976
8. A computerized method useful for a detecting a data-center bot interacting with an audio or video streaming source comprising:
3. A computer system useful for a detecting a data-center bot interacting with a web page comprising: a processor; a memory containing instructions when 


insert a code within web page source;
detecting that the audio or video streaming source is visited by a machine, where in the machine is running a web browser to access the audio or video streaming source;
detect that the web page is visited by a machine, where in the machine is running a web browser to access the web page;
rendering and loading the audio or video streaming source with the code in the web browser of the machine;
load the web page with the code in the web browser of the machine; and
with the code, creating a hidden canvas element, wherein the hidden canvas element does not affect the user experience and is not detectable by the user;
with the code, create a hidden canvas element;
with the code, executing a function to obtain a graphic processing unit (GPU) 


detect that that the GPU information is present based on an output of the function used to obtain a GPU information of the machine, wherein the output of the function comprises that the function did not throw an error or an exception; 
and labeling the visit by the machine as a valid visit not from the data-center bot.
and labeling a visit by the machine as a valid visit from the data-center bot.


Claims 1 and 7 are generic to all that is recited in claims 1 and 2 of the Patent as explained supra, mutatis mutandis.  That is, the former claims are anticipated by the latter claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 8 are rejected as being unpatentable over US 20150256556 (Kaminsky) in view of US 10007776 (Bailey). 
Regarding claim 1, Kaminsky teaches or suggests a computerized method useful for a detecting a data-center bot interacting with an audio or video streaming source (abs.) comprising:
inserting a code within the audio or video streaming source (¶ 88 code snippet added); 
detecting that the audio or video streaming source is visited by a machine (¶¶ 46-47 visit), where in the machine is running a web browser to access the audio or video streaming source (¶ 45 browser);
rendering and loading the audio or video streaming source with the code in the web browser of the machine (¶ 41 loaded); and 
labeling a visit by the machine as an invalid visit from the data-center bot (¶ 46 was or was not).  
Kaminsky does not expressly disclose with the code, creating a hidden canvas element, wherein the hidden canvas element does not affect the user experience and is not detectable by the user; with the code, executing a function to obtain a graphic processing unit (GPU) information of the machine that requests the GPU information 
Bailey teaches or suggests with code, creating a hidden canvas element (10:7-19 canvas elements), wherein the hidden canvas element does not affect the user experience and is not detectable by the user (does not effect experience of data-center bot; not is HTML canvas element detectable by the bot or by a user who does not read the code); 
with the code, executing a function to obtain a GPU information of the machine that requests the GPU information from the machine (8:27-30 GPU be used); 
upon return of the GPU information by the machine, based on a value of the function to obtain the GPU information, detecting that the GPU information is missing or false in order to determine that the GPU is in a not-present state (8:30-33 may not include).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kaminsky’s computerized system and Bailey’s function to with the code, creating a hidden canvas element, wherein the hidden canvas element does not affect the user experience and is not detectable by the user; with the code, executing a function to obtain a graphic processing unit (GPU) information of the machine that requests the GPU information from the machine; upon return of the GPU information by the machine, based on a value of the function to obtain the GPU information, detecting that the GPU information is missing or false in order to determine that the GPU is in a not-present state.  A 
Regarding claim 7, the aforementioned combination teaches or suggests the code comprises a JavaScript code (Kaminsky ¶ 88), and where the audio or video streaming source comprises an HTML5 web page document (Kaminsky ¶¶ 42, 88).
Regarding claim 8, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 1, 7, and 8 are alternatively rejected as being unpatentable over US 20150256556 (Kaminsky) in view of US 10007776 (Bailey) further in view of U 2014004713 (Sheive). 
Regarding claim 1, Kaminsky teaches or suggests a computerized method useful for a detecting a data-center bot interacting with an audio or video streaming source (abs.) comprising:
inserting a code within the audio or video streaming source (¶ 88 code snippet added); 
detecting that the audio or video streaming source is visited by a machine (¶¶ 46-47 visit), where in the machine is running a web browser to access the audio or video streaming source (¶ 45 browser);
rendering and loading the audio or video streaming source with the code in the web browser of the machine (¶ 41 loaded); and 
labeling a visit by the machine as an invalid visit from the data-center bot (¶ 46 was or was not).  

Bailey teaches or suggests with code, creating a canvas element (10:7-19 canvas elements); 
with the code, executing a function to obtain a GPU information of the machine that requests the GPU information from the machine (8:27-30 GPU be used); 
upon return of the GPU information by the machine, based on a value of the function to obtain the GPU information, detecting that the GPU information is missing or false in order to determine that the GPU is in a not-present state (8:30-33 may not include).
Sheive teaches or suggests with code, creating a hidden canvas element, wherein the hidden canvas element does not affect the user experience and is not detectable by the user (¶ 323 hidden, canvas element).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kaminsky’s computerized system, Bailey’s function, and Sheive’s hidden canvas element to with the code, creating a hidden canvas element, wherein the hidden canvas element does not affect the user experience and is not detectable by the user; with the code, executing a 
Regarding claim 7, the aforementioned combination teaches or suggests the code comprises a JavaScript code (Kaminsky ¶ 88), and where the audio or video streaming source comprises an HTML5 web page document (Kaminsky ¶¶ 42, 88).
Regarding claim 8, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicants argue that “the CAPTCHA challenges provided by the code are displayed and to be solved by the user.  Applicants submit that this would not be the equivalent of with the code, creating a hidden canvas element, wherein the hidden canvas element does not affect the user experience and is not detectable by the user.”   (Resp. 6.)
As aforementioned, “the user” and “the user experience” are indefinite.  The limitations are interpreted to read on the prior art as best as the Examiner understand  the limitations.  Specifically, Bailey’s hidden canvas element does not affect the user experience and is not detectable by the user because it does not effect the experience 
Alternatively, Sheive teaches or suggests with code, creating a hidden canvas element, wherein the hidden canvas element does not affect the user experience and is not detectable by the user.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20100262457 determines whether a visitor to a website was human or non-human. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448